Citation Nr: 0306854	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  89-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic acquired 
dermatological disorder, to include chloracne, including as 
secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970, including service in the Republic of Vietnam. 

These matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO denied entitlement to service 
connection for a skin rash as secondary to AO exposure.

In June 1990, the Board did not accept jurisdiction of the 
issue of entitlement to service connection for a skin rash as 
secondary to AO exposure pursuant to Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), 
and referred the matter to the RO for consideration when new 
instructions were issued.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1994, a transcript of which has been 
associated with the claims file.

In May 1997, the Board remanded the claim to the RO for 
further development and adjudicative action.  

In March 2001 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  A chronic acquired dermatological disorder including 
chloracne was not shown in active service.

3.  The competent and probative evidence shows that the 
veteran does not have chloracne or any other acneform disease 
consistent with chloracne.

4.  The competent and probative evidence establishes that the 
veteran does not a chronic, acquired dermatological disorder 
which has been linked to active service on any basis, 
including as secondary to AO exposure.


CONCLUSION OF LAW

A chronic, acquired dermatological disorder, to include 
chloracne was not incurred in or aggravated by active 
service, including as secondary to AO exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307(a)(6)(d), 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that the skin was 
reported as normal on the July 1967 enlistment examination.  
In the report of medical history, the veteran did not report 
having had any skin diseases.  

On July 20, 1969, the veteran complained of a rash on the 
skin in the crotch.  The impression was dermatitis.  Two days 
later, he reported the same complaint.  It was noted that the 
rash showed improvement.

The December 1970 separation examination report shows that 
the skin was reported as normal.  The veteran did not report 
having had any skin diseases.

During a November 1973 VA hospitalization, the veteran 
reported that he had bad feet from service in Vietnam, which 
he called "jungle rot."

VA medical records reflect that tinea versicolor of the 
thorax was diagnosed in July 1976.  In November 1978, the 
veteran reported that he had had a rash for two days.  
Physical examination of the trunk revealed a rash around the 
belt line, back, chest and arms.  The diagnosis was 
urticaria. 

VA medical records show that in April 1980 it was indicated 
that the veteran had a rash that appeared to be tinea 
versicolor.  

In July 1980 he reported that he had had a rash on his skin 
for the past two months, and indicated that it had first 
started about three years ago.  He also noted that he had 
"sores" on his skin while serving in Vietnam nine years 
ago, and that his current rash was somewhat similar.  
Physical examination revealed scabbed over, scaly areas 
scattered about the legs and trunk.  The diagnosis was 
chronic dermatitis.  

In September 1980, tinea versicolor and tinea corporis were 
diagnosed.

The veteran underwent a VA fee basis examination in October 
1988.  The examiner indicated that the veteran had 
hypopigmented scaling dermatosis of the chest and back, which 
was clinically consistent with tinea versicolor and was not 
related to exposure to AO.  The examiner also noted that the 
veteran had scaling of both legs, which was consistent with 
asteatotic eczema.

During a June 1992 VA hospitalization, the veteran underwent 
a dermatology consultation.  He reported that he had a 
scrotal rash as well as a rash around the neck, which he 
stated had been present since 1968.  The diagnoses were tinea 
versicolor of the neck and probable contact dermatitis at the 
waist.

During a September 1992 VA hospitalization the veteran was 
diagnosed with tinea corporis.


The veteran underwent another VA fee basis examination in 
March 1993.  He  complained of an itchy rash over his 
"private parts," which he said had recurred since his time 
in Vietnam.  Physical examination revealed that the inguinal 
region and gluteal cleft were hyperpigmented and lichenified.  
The differential diagnoses were lichen simplex chronicus, 
tinea corporis and a mild form of psoriasis.  The examiner 
opined that the condition was not due to AO exposure and was 
not a subtype of chloracne.

At his January 1994 hearing before a Hearing Officer at the 
RO, the veteran testified that he had chloracne in service 
and that he continued to have it.  He reported that no 
medical professional had diagnosed his skin disorder as 
chloracne.  He attributed his skin disorder to in-service 
chemical exposure.  Transcript.

The veteran was afforded a VA skin disease examination in 
October 1998.  He reported that he had a rash in 1970, which 
became a serious problem in 1972 or 1973, and that most of 
the rash was present in the groin.  He indicated that he 
first had a rash around his neck in 1991 or 1992, and that he 
first had rash on his feet three to four years ago.  

Following physical examination, the diagnoses included (1) 
bilateral tinea pedis of the planter surfaces of the feet; 
(2) tinea versicolor present in the upper chest, back and 
axillary areas; and (3) tinea cruris, which had been 
irritated through itching and now had a lichenification 
secondary to the chronic itching and irritation.  

The examiner indicated that the tinea cruris did not show any 
signs of being related to AO exposure or being a chloracne-
type rash.  The examiner also noted that the tinea versicolor 
was not associated with AO or any other herbicide.  The 
examiner concluded by stating that the veteran did not have a 
rash that exhibited an acneform type of disorder associated 
with exposure to AO or any other herbicide.




In an April 1999 addendum, the VA examiner indicated that 
tinea cruris and tinea versicolor can occur due to humidity, 
sweating and poor hygiene, and that the tinea cruris cannot 
be 100 percent related to active service.

In a July 1999 addendum, the VA examiner noted the veteran 
had no signs of any condition that is secondary to exposure 
to herbicides and no signs of any skin condition that is 
related to a service-connected activity.  The examiner 
indicated that tinea versicolor is present in children and 
adults who have never been in Vietnam or in any war 
activities.  

The examiner also noted that tinea cruris is a fungal type of 
rash which can occur at any time during one's life, and that 
it had nothing to do with any wartime activities or service-
related activities.  The examiner indicated that tinea cruris 
can occur in civilian life and at any time.  The examiner 
reported that the rash veteran had in service may have been 
tinea cruris.  The examiner, however, noted that he could not 
provide a diagnosis with a 100-percent certainty because he 
did not examine the veteran in service.  The examiner stated 
that a rash which occurred in service is not associated with 
a rash that occurred in the 1990s, and that tinea cruris can 
come and go.  The examiner opined that there was no specific 
relationship of the rash in service to the rash that occurred 
in the 1990s.  The examiner reiterated that no rash present 
now can be associated with a rash in service.

During an August to October 1999 VA hospitalization, the 
veteran underwent a dermatology consultation.  He reported 
that he had had a very itchy, chronic groin eruption since he 
was in Vietnam.  He claimed that since he was in Vietnam, he 
had broken out extensively under both arms and around the 
neck and upper trunk.  The diagnoses were tinea cruris, tinea 
corporis, tinea versicolor, lichen simplex chronicus as a 
secondary manifestation of the groins, and extensive 
moccasins-type tinea pedis.

The veteran underwent a VA general medical examination in 
February 2000.  He reported that he had a rash years ago 
involving his neck and arms which was usually worse in the 
summer.  Physical examination revealed no sign of a rash.  A 
dermatological disorder was not diagnosed.

In an April 2001 statement, a VA social worker noted the 
veteran had a "rash encountered during Agent Orange (sic)."


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes epithelioid sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).


The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA of 2000.  See 38 
C.F.R § 3.159 (2002).  The regulations pertaining to these 
claims merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).

In that regard, the RO provided the veteran notice of the 
VCAA and adjudicated his claim with this law in mind in a May 
2001 supplemental statement of the case.

Through rating decisions, statements of the case, 
supplemental statements of the case, an October 1988 letter, 
a March 1993 letter, a June 1997 letter, and a May 2001 
letter accompanying the May 2001 supplemental statement of 
the case, the RO informed the veteran of the information and 
evidence necessary to substantiate his claim and his 
responsibilities for providing evidence.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2002).  

Copies of the above-mentioned documents were sent to or made 
available for review by the representative prior to the 
submission of written argument in March 2003. 



In regard to providing evidence, the RO in the June 1997 
letter asked the veteran to identify all medical providers 
who had treated him for a skin disorder.  In that letter, the 
RO enclosed copies of the VA Form 21-4142 (authorization for 
release of information), and asked the veteran to complete 
those forms.  The veteran responded later that month and 
indicated that his only treatment was at a VA medical center.  
The RO obtained all treatment records from that VA medical 
center. 

Additionally, in the May 2001 letter, the RO asked the 
veteran to identify any additional evidence that would 
substantiate his claim, offered to assist him in obtaining 
such evidence, and enclosed copies of the VA Form 21-4142.  
The veteran did not respond.

As for the duty to assist, the service medical records are of 
record.  The RO asked the National Personnel Records Center 
(NPRC) for any additional records in July 1997, and NPRC 
provided additional copies of the veteran's enlistment and 
separation examinations.  The RO obtained VA medical records, 
and as noted above, the veteran indicated that he only 
received treatment at one particular VA medical center.  In 
light of the above, VA has fulfilled its duty to assist in 
obtaining relevant records.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R § 3.159 (2002).  

Pursuant to the May 1997 Board remand, VA provided the 
veteran with a third medical examination since he filed his 
claim and obtained a medical opinion regarding the natures 
and etiologies of his current skin disorders.  Accordingly, 
VA has satisfied its duty to assist by providing a medical 
examination and obtaining a medical opinion.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R § 3.159(c)(4).

In light of the above, the RO complied with the directives of 
the May 1997 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duties to notify and to assist under both the former law 
and the new VCAA.  38 U.S.C.A. §§ 5107(a), 5103, 5103A; 
38 C.F.R. § 3.159.  Additionally, the Board finds that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

As for the hearing officer's duty to assist, for the same 
reasons as noted above with regard to the VCAA, the hearing 
officer's duty under 38 C.F.R. § 3.103(c)(2) has been 
satisfied.  See Stuckey v. West, 13 Vet. App. 163 (1999); 
Costantino v. West, 12 Vet. App. 517 (1999).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Service Connection

Service medical records reflect that the veteran had a groin 
rash in July 1969.  However, on separation examination, he 
denied having had any skin diseases and the skin was noted to 
be normal.  Therefore, the probative evidence shows that the 
veteran did not have a chronic acquired dermatological 
disorder to include chloracne in active service.  See 
38 C.F.R. § 3.303.

Additionally, neither chloracne nor another acneform disease 
consistent with chloracne has been diagnosed.  The March 1993 
VA fee basis examiner and the October 1998 VA examiner both 
noted that the veteran did not have such a disorder.  As for 
the veteran's testimony at his hearing that he has chloracne, 
his belief as to the nature of his dermatological disorder is 
not probative inasmuch as he is a lay person and not 
competent to make a medical diagnosis muchless opine as to 
etiology.  See 38 C.F.R § 3.159(a).  See also Espiritu, 
2 Vet. App. at 494-95.  

Accordingly, the probative evidence reflects that the veteran 
does not have chloracne or any acneform disease consistent 
with chloracne.  See 38 C.F.R. §§ 3.307, 3.309.

The next matter is whether any current dermatological 
disorder is otherwise related to active service.  In regard 
to exposure to AO or other herbicides, the October 1988 and 
March 1993 VA fee basis examiners and the October 1998 VA 
examiner all addressed whether a current dermatological 
disorder was related to such exposure.  None of them opined 
that any current disorder was related to exposure to AO or 
other herbicides. 

As for the April 2001 opinion of the VA social worker 
intimating that the veteran had a rash due to exposure to AO, 
it has not been shown the social worker has any medical 
expertise in dermatology to render a medical opinion either 
as to diagnosis or as to etiology referable to the matter at 
hand.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); 
38 C.F.R. § 3.3159.  Therefore, her opinion is not competent 
medical evidence.  

As for the veteran's assertion, made at various times, that 
he has a skin disorder related to exposure to AO, the 
veteran's belief as to the etiology of his dermatological 
disorder is not probative inasmuch as he is a lay person and 
not competent to render a medical opinion.  See 38 C.F.R § 
3.159(a).  See also Espiritu, 2 Vet. App. at 494-95. 

In light of the above, the probative evidence shows that the 
veteran does not have a chronic, acquired dermatological 
disorder that is related to exposure to Agent Orange or other 
herbicide agents.

As to the veteran's assertions of continuity of 
symptomatology, no medical professional has provided a nexus 
between the veteran's current disability and his in-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In that regard, the October 1998 VA examiner noted that while 
the veteran may have had tinea cruris in service when he was 
treated for a groin rash, tinea cruris can come and go, and 
that there was no specific relationship of the rash in 
service to the rash that occurred in the 1990s.  

Accordingly, the probative evidence reveals that the veteran 
does not have a chronic, acquired dermatological disorder 
that is otherwise related to active service, including the 
in-service groin rash, including on the basis of continuity 
of symptomatology.  See McManaway, Voerth, supra.

In short, the competent, probative evidence establishes that 
the veteran does not have a chronic acquired dermatological 
disorder, including chloracne, which has been linked to 
active service on any basis, including AO exposure, thereby 
precluding a grant of entitlement to service connection.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 ; 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic, acquired 
dermatological disorder, to include chloracne, including as 
secondary to AO exposure, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

